Fourth Court of Appeals
                               San Antonio, Texas
                                     October 6, 2016

                                  No. 04-15-00609-CV

BREAKFRONT, LLC; Golden Oak Partners, LLC; Mark Slotkin, Individually, and as Trustee
           of the Slotkin Family Children’s Trust dtd January 1, 1997,
                                   Appellants

                                            v.

                   SOUTHWEST GUARANTY INVESTORS, LTD.,
                                Appellee

               From the 81st Judicial District Court, Atascosa County, Texas
                             Trial Court No. 14-04-0331-CVA
                      Honorable Russell H. Wilson, Judge Presiding


                                     ORDER
       Appellants’ motion for extension of time to file their reply brief is GRANTED.
Appellants’ reply brief is due on November 18, 2016.


                                                 _________________________________
                                                 Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of October, 2016.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court